Exhibit 10.04

LOGO [g401099dsp112.jpg]

 

 

Short Term Incentive Program

Centuri Construction Group



--------------------------------------------------------------------------------

Table of Contents

 

 

  SECTION      PAGE  

1.

  PLAN OBJECTIVES      1  

2.

  ELIGIBILITY AND INCENTIVE OPPORTUNITY      1  

3.

  FAIL SAFE      1  

4.

  PERFORMANCE MEASURES, WEIGHTS, AND GOALS      2  

5.

  PLAN DESCRIPTION AND TEMPLATE      3  

6.

  PAYOUT TABLE      5  

7.

  INCENTIVE CALCULATION EXAMPLE      6  

8.

  TERMS AND CONDITIONS      6  

9.

  FREQUENTLY ASKED QUESTIONS AND ANSWERS      9  



--------------------------------------------------------------------------------

Plan Objectives

 

 

  •  

Attract, motivate and retain top talent

 

  •  

Align incentives with corporate strategy and business priorities

 

  •  

Motivate and energize employees to achieve company objectives

 

  •  

Provide an adequate financial return at reasonable cost

 

  •  

Serve as an understanding between the employee and his/her supervisor regarding
individual performance goals, matching rewards, and timing of incentive payments

Eligibility and Incentive Opportunity

 

This Plan applies to Centuri Construction Group, Inc. (“Centuri”). Eligible
employees are those whose job position is designated by Centuri’s Compensation
Steering Committee (the “Committee”) (consisting of the President & CEO and the
Vice-President/Human Resources and such others as they may select) as eligible
for incentives covered by this Plan.

Eligible employees will be notified in writing of their eligibility and target
opportunity (expressed as a percentage of Base Pay at target performance) and
must be actively employed at Centuri or by one of its subsidiaries at time of
payout or, in the Plan Year to which a STIP award is earned, have terminated
Centuri employment due to death, disability, or retirement on or after age 59
 1⁄2. The term “Base Pay’ is defined later in this document.

Eligibility begins the first of the month immediately following completion of
one full-month of employment. For employees completing a partial year as an
eligible participant, the bonus will be prorated based on complete months worked
from date of Plan eligibility. If employment begins during the 12th month of the
Plan year, participants will become eligible to participate on a prorated basis
in the next Plan year. A “Plan year” runs from January 1 and ends December 31.

 

Example

#1: Employee is hired February 10th Become eligible participant on April 1st.

Receives prorated bonus for nine months of the year.

 

Example

#2: Employee is hired December 10th. Become eligible participant on
February 1st.

Receives prorated bonus for eleven months of the year.

Fail Safe

 

If Centuri does not achieve a minimum threshold of its pre-tax profit profit
goal for the Plan year, the Plan will not pay any awards. There will be no
bonuses paid unless the fail-safe requirements are met.

 

PAGE | 1



--------------------------------------------------------------------------------

Performance Measures, Weights, and Goals

 

The incentive pay under this Plan is based on three performance measures or
components:

 

  1.

Corporate annual pre-tax profit,

 

  2.

Safety DART

 

  3.

Individual goals.

Attainment of targeted goals from all three components combined add up to 100%
of the total target incentive opportunity. The incentive payments will vary
based on actual performance. Measures, weights and measurement levels are as
follows:

 

Performance Measure

   Weight   

Measurement Level

Corporate annual pre-tax profit

   60%    Corporate

Safety (DART)

   20%    Corporate

Individual Goals

   20%    Individual

At the beginning of the Plan year, the Centuri executive team will set a
corporate profitability goal (on a consolidated basis that, except for Centuri’s
executive team, will be limited to U.S. subsidiaries only), as reviewed and
approved by the President & CEO, which represents the aggregate pre-tax profit
from appropriate business units and projects. This will be the baseline against
which final performance is measured for calculating payout of the corporate
component of the Plan.

The safety goal will be based on the AGA’s industry standard measurement for
safety known as DART.

Managers will set no less than four and no more than five individual goals for
their direct reports. The extent to which an eligible employee achieves these
goals will be used to calculate his or her award for the Individual Goals
component.

 

PAGE | 2



--------------------------------------------------------------------------------

Plan Description and Template

 

 

LOGO [g401099dsp116.jpg]

 

Performance

  Award

Excellence

   125%   170%

Target

   100%   100%

Threshold

   70%   65%

Not Qual.

   <70%   0%

Fail Safe

   TBD:


50%

  No
Bonus

Performance

   Award

Excellence

   TBD    170%

Target

   1.0    100%

Threshold

   TBD    65%

Performance

   Award

Excellence

   5 of 5    170%

Good

   4 of 5    120%

Target

   3 of 5    100%

OK

   2 of 5    80%

Threshold

   1 of 5    65%

 

 

Weights: 60%

 

20%

  

20%

Goal Metric:

Corporate annual pre-tax profit

 

Goal Metric:

Safety (DART)

  

Goal Metric:

4 Individual goals +

1 Discreation (1 or 0)

Corporate Net Profit Performance Incentive

The incentive Plan pays for corporate achievement of a Plan goal defined as
pre-tax profit. The incentive Plan begins paying out when Centuri (on a
consolidated basis for U.S. subsidiaries) achieves 70% of the pre-tax profit
goal. At 70% achievement, the payout would be 65% of the participant’s target
award. Excellence is defined as achievement of 125% of the pre-tax profit goal
with payouts of 170% of the target award. Payment for this and each of the other
two components, if earned, would occur on or before March 15th of the ensuing
year (e.g. a payment for 2016 performance would occur on or before March 15,
2017). Awards for levels of performance between threshold and excellence are
enumerated in the payout tables in this Plan document.

The safety goal will be based on the AGA’s industry standard measurement for
safety known as DART. The peer group data will be used as a benchmark for
establishing this goal. The target is consistent annually at 1.0, representing a
significantly lower score than the industry peer group. The threshold is set at
the 3 year median of scores and the maximum is set at the 3 year average minimum
score reported to the AGA by the industry peer group.

 

PAGE 3



--------------------------------------------------------------------------------

Individual Goals Incentive

The Individual component of the incentive Plan pays for the employee’s
achievement of four standard goals established by his or her manager. An
additional goal is within the discretion of the manager. Plan participants will
receive their goals from managers in the early months of the Plan year or at the
time of Plan eligibility. The individual component of the Plan begins paying out
at the achievement of at least one of the individual goals which would pay 65%
of the participant’s target award. The individual incentive award caps at payout
of 170% of the target award at an excellence level of the attainment of all five
individual goals. The individual goals are equally weighted with respect to
impact on payout.

Terms and Conditions

 

The following Terms and Conditions are applicable to all eligible incentive Plan
participants. This document supersedes all previous Plans and letters.

This Plan is a statement of compensation guidelines and is not a guarantee to
any particular employee that any amount of bonus will be paid.

Expression of salary or any other form of compensation in terms of an annual
period or any other period shall not be construed as a contract of employment
for the duration of the annual period or any other period.

Only the President & CEO of Centuri Construction Group, Inc. may change these
terms and conditions and must do so in writing. No oral representations that may
be made are effective in modifying the terms of this Plan. This Plan does not
create a contract of employment for any specific term.

The Company retains the exclusive right to make modifications as necessary.

TIMING AND FORM OF PAYMENTS

Annual incentive payments will in all events be paid through payroll, with all
required withholdings, on or before March 15th of the calendar year following
the Plan year in which the incentive payment is earned.

LONG TERM CASH INCENTIVE PLAN (Officers Only)

To the extent that payments to Officers under this Plan are subject to the LTCIP
deferral requirements and to the extent the terms of this Plan and the LTCIP
conflict, the terms of the LTCIP shall control and are hereby incorporated by
reference.

TARGET INCENTIVES

Individual incentive targets for eligible participants will be provided to
employees in a separate communication.

 

PAGE | 4



--------------------------------------------------------------------------------

ENTRY, TRANSFER AND EXIT FROM THE INCENTIVE PLAN

A “Plan Year” runs from January 1 through December 31. If an employee is not
eligible at the start of a Plan year but becomes so later, he or she will be
eligible to receive a prorated portion of the incentive payment based on
full-calendar months worked while eligible.

Any person whose employment terminates (voluntarily or involuntarily) prior to
the end of the Plan year becomes ineligible for the Plan and will not receive an
incentive payment unless termination occurs (i) in accepting employment at a
Centuri subsidiary, (ii) is by death, or (iii) retirement at no earlier than age
59  1⁄2 (in either case, payment will be prorated based on months as an eligible
participant during the Plan year at issue). Claims or disputes are time-barred
under this Plan if not raised within 30 days immediately following termination.

JOB PROMOTIONS

When a Plan participant is promoted to a position with a higher-level target
incentive opportunity, the participant will receive the higher target incentive
opportunity for the full-months worked in the new position. The incentive
opportunity is prorated based on the employee’s Base Pay and position at any
point during the Plan year.

BASE PAY / BONUS ELIGIBLE WAGES

Base Pay will be defined as W-2 income at 12/31 of the Plan Year, including
overtime and disability pay, adjusted upward to reflect pre-tax deductions, but
excluding benefits, bonuses or any other supplemental compensation.

NON-PAYMENT AND RECOVERY OF INCENTIVES

The Company reserves the right to recover, through whatever means it deems
appropriate, part or all of the incentives paid that are later deemed not valid
due to any Accounting error resulting in an overpayment to any participant(s).

PLAN AMENDMENT/ADMINISTRATION

The Board of Directors of Centuri Construction Group, Inc. (the “Board”) may, at
any time, and in its discretion, alter, amend, modify, suspend or terminate the
Plan or any portion thereof; provided, however, that no such amendment,
modification, suspension or termination may be retroactive with regard to any
Plan year.

The Plan shall be administered by the “Committee” or its express delegate, which
shall have the authority to:

 

  (a)

designate such job positions as may be eligible for participation in the Plan;

 

  (b)

construe and interpret the Plan and apply its provisions;

 

PAGE | 5



--------------------------------------------------------------------------------

  (c)

promulgate, amend and rescind rules and regulations relating to administration
of the Plan; and

 

  (d)

exercise discretion to make any and all other determinations deemed by the
Committee as necessary or advisable for administration of the Plan.

Board/Committee determinations need not be uniform and any such determinations
may be made selectively among participants.

All decisions by the Board or Committee shall be final and binding upon any
participating company or employee.

SECTION 409A

It is intended that the time and form of Plan payments will fit into the short
term deferral exception to the application of Section 409A of the Internal
Revenue Code of 1986 as amended. For purposes of this Plan, the rules,
regulations, and published guidance of the Internal Revenue Service pursuant to
Internal Revenue Code Section 409A are hereinafter collectively referred to as
“Section 409A.” In the event that one or more Plan payments are determined to be
subject to Section 409A:

 

  (a)

Neither Centuri nor any of its affiliates shall be liable for any additional
tax, interest or penalties that may be imposed on a participant as a result of
Section 409A or any damages for failing to comply with Section 409A (other than
for withholding obligations or other obligations applicable to employers, if
any, under Section 409A); and

 

  (b)

Notwithstanding any provision in this Plan to the contrary, (i) the Plan shall
be interpreted and administered such that such payment(s) comply(ies) to the
fullest extent possible with Section 409A, and (ii) each Plan payment shall be
deemed to be a separate and distinct payment for purposes of Section 409A.

 

PAGE | 6